DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/17/2020, with respect to the rejection(s) of claim(s) 8 under Kagami et al. (2016/0020019) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Samuelsson et al. (2016/0204618) and Kagami et al. (2016/0020019).

Applicant’s arguments, filed 12/17/2020, with respect to the rejection(s) of claim(s) 9 under Kagami et al. (2016/0020019) and Lovshin (2016/0016476) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Kagami et al. (2016/0020019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, Lines 4-5, 6 and 8; Claim 2, Line 1; Claim 3, Line 2; Claim 11, Line 3; Claim 16, Line 3; and Claim 20, Line 2 recite the limitation “the electrical line”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “of at least one electrical line” in Line 4.
For purpose of examination the limitation of Claim 1, Lines 4-6 and 8; Claim 2, Line 1; Claim 3, Line 2; Claim 11, Line 3; Claim 16, Line 3; and Claim 20, Line 2 is interpreted as: the at least one electrical line.

Claim 8, Lines 5-6, 7 and 12; Claim 17, Line 2; and Claim 18, Lines 2-3 recite the limitation “the electrical line”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “of at least one electrical line” in Line 5.
For purpose of examination the limitation of Claim 8, Lines 5-6, 7 and 12; Claim 17, Line 2; and Claim 18, Lines 2-3 is interpreted as: the at least one electrical line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagami et al. (2016/0020019).
Claim 1: Kagami teaches a coil unit (2) for inductively charging a vehicle (Par.19) (Fig.1), comprising: a housing (25) (Par.26) (Fig.2); a coil (22) that is arranged at least partially in the housing (25) (Par.20) (Fig.2), wherein the coil (22) comprises a plurality of windings of at least one electrical line (Par.22) (Fig.2), wherein the at least one electrical line has two ends (Fig.1), and both ends of the at least one electrical line are led out of the housing (25) for connecting to an electronic unit (21) (Par.22) (Fig.1); wherein the ends of the at least one electrical line are led out of the housing (25) at an angle between 45° and 135° (Fig.1, The ends are led out at an angle between 45° and 135° in relation with the side of the housing (25) the ends are led out through.).
Claim 15: Kagami teaches the limitations of claim 1 as disclosed above. Kagami teaches a coil unit (2) as claimed in claim 1; and the electronic unit (21) (Par.21) (Fig.1).
Claim 20: Kagami teaches the limitations of claim 1 as disclosed above. Kagami teaches both ends of the at least one electrical line are led out of the housing (25) to an exterior common with the electronic unit (21) (Par.20) (Fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kagami et al. (2016/0020019) as applied to claim 1 above, and further in view of Yanagida et al. (2014/0029233).
Claim 2: Kagami teaches the limitations of claim 1 as disclosed above. Kagami does not explicitly teach the at least one electrical line comprises an HF braid.  
Yanagida teaches a coil unit for inductively charging a vehicle (Par.13) (Fig.4), comprising: a coil (30) comprising at least one electrical line (62) (Par.39); and the at least one electrical line (62) comprising an HF braid (140) (Par.43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yanagida in the device of Kagami to have had confined the electromagnetic field leaking from the coil unit (Par.59).
Claims 3-4: Kagami teaches the limitations of claim 1 as disclosed above. Kagami teaches the housing (25) comprises an outer side of metal (Par.26).
Kagami does not explicitly teach a braided shield is arranged around the at least one electrical line that is led out of the housing; the braided shield is connected to the outer side.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yanagida in the device of Kagami to have had confined the electromagnetic field leaking from the coil unit (Par.59).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kagami et al. (2016/0020019) and Yanagida et al. (2014/0029233) as applied to claim 3 above, and further in view of Woody et al. (5,703,462).
Claims 5-6: Kagami and Yanagida teach the limitations of claim 3 as disclosed above. Kagami teaches the coil unit (2) comprises a ferrite component (24) that is arranged at least partially in the housing (25) (Par.25) (Fig.2).
The combination of Kagami and Yanagida does not explicitly teach the braided shield is connected to the outer side or to the ferrite component by way of a flange.  
Woody teaches a braided shield (29) is connected to a coil component (25) by way of a flange (28) (Col.4, Lines 11-16) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination to have had the expected result of securing an electrical line shield to the coil housing (Col.3, Lines 39-44).
Claim 7: Kagami and Yanagida teach the limitations of claim 3 as disclosed above. The combination of Kagami and Yanagida does not explicitly teach one or a plurality of signal lines are arranged inside the braided shield.  
Woody teaches one or more signal lines (35) are arranged inside a braided shield (29) (Col.3, Lines 34-36) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Woody in the combination of Kagami and Yanagida to have had allowed communication signals to/from control electronics in the charging system (Col.3, Lines 34-36).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al. (2016/0204618) and Kagami et al. (2016/0020019).
Claim 8:  Samuelsson teaches a coil unit for inductively charging a vehicle (Fig.13), comprising: a housing (1302) (Par.61); a coil (1304 and 1306) that is arranged at least partially in the housing (1302), wherein the coil (1304 and 1306) comprises a plurality of windings of at least one electrical line (conductor) (Par.61) (Fig.13), wherein the at least one electrical line has two ends (Conductor winding start and Conductor winding end as seen in Fig.9), and both ends of the at least one electrical line are led out of the housing (1302) (Par.61, The conductor is routed out of the pad 1300); wherein the coil unit comprises a ferrite component (1308 and 1312/ Ferrite plate) which is arranged at least partially in the housing (1302) (Fig.13), the ferrite component (1308 and 1312/Ferrite plate) has a recess (1360/groove), and one of the ends of the at least   
Samuelsson does not explicitly teach both ends of the at least one electrical line are led out of the housing for connecting to an electronic unit.
Kagami teaches a coil unit (2) for inductively charging a vehicle (Par.19) (Fig.1), comprising: both ends of at least one electrical line are led out of a housing (25) for connecting to an electronic unit (21) (Par.22) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kagami in the system of Samuelsson to have had supplied the coil with power through the ends of the electrical line (Par.21) in order to wirelessly transmit power using the coil (Par.33).
Claim 18: Samuelsson and Kagami teach the limitations of claim 8. Samuelsson teaches the two ends of the at least one electrical line (conductor) comprise an inner end and an outer end (Conductor winding start and Conductor winding end as seen in Fig.9); and the inner end of the at least one electrical line (conductor) is led through the recess of the ferrite component out of the housing (1302) (Par.61).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kagami et al. (2016/0020019) as applied to claim 1 above, and further in view of Bhat et al. (2012/0025942).
Claim 11: Kagami teaches the limitations of claim 1 as disclosed above. Kagami does not explicitly teach a plug for connecting to a socket of the electronic unit, wherein both ends of the at least one electrical line are connected to the plug.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Bhat in the system of Kagami to have had allowed the coil to communicate with a voltage source to generate a magnetic field (Par.55) to facilitate contactless energy transfer between the energy source and a storage module of the vehicle (Par.54).

Claims 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kagami et al. (2016/0020019) and Bhat et al. (2012/0025942) as applied to claim 11 above, and further in view of Weiss et al. (2005/0094328).
Claim 12: Kagami and Bhat teach the limitations of claim 11 as disclosed above. The combination of Kagami and Bhat does not explicitly teach a strain relief that is connected to the plug and the coil unit.  
Weiss teaches a plug comprising a strain relief (31) (Par.22) (Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination to have had provided strain relief to the plug (Par.22) to prevent the cable from breaking.
Claim 13: Kagami and Bhat teach the limitations of claim 11 as disclosed above. The combination of Kagami and Bhat does not explicitly teach the plug comprises a mechanism for electrical disconnection in an event of a separation of the plug-in connection.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination to have had prevented arcing to occur (Par.25) thereby preventing contact degradation and possible fire (Par.2).
Claims 16 and 19: Kagami and Bhat teach the limitations of claim 11 as disclosed above. The combination of Kagami and Bhat does not explicitly teach the plug comprises a plurality or recesses to engage a plurality of complementary pieces of the socket; at least one of the plurality of recesses is arranged radially outside a plug-in contact of the at least one electrical line.  
Weiss discloses a plug comprising a plurality or recesses to engage a plurality of complementary pieces of a socket (Fig.2); at least one of the plurality of recesses is arranged radially outside a plug-in contact of at least one electrical line (Fig.2).  

    PNG
    media_image1.png
    736
    266
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weiss in the combination of Kagami and Bhat to have had the expected result of making an electrical connection when the plug and the socket are engaged to each other (Par.19). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al. (2016/0204618) and Kagami et al. (2016/0020019) as applied to claim 8 above, and further in view of Yanagida et al. (2014/0029233).
Claim 17: Samuelsson and Kagami teach the limitations of claim 8. Samuelsson does not explicitly teach the other end of the ends of the at least one electrical line is not led through the recess of the ferrite component out of the housing.
Yanagida teaches a coil unit for inductively charging a vehicle (Par.13) (Fig.4), comprising: one end of at least one electrical line (62) is led through a recess (87) of a ferrite component (80) out of a housing (120) (Par.39) (Fig.4); and the other end of the at least one electrical line (62) is not led through the recess of the ferrite component (80) out of the housing (120) (par.39) (Fig.4).  

    PNG
    media_image2.png
    510
    793
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yanagida in the system of Samuelsson to have had prevented energy loss through the electrical line (Par.56-57).

Allowable Subject Matter
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Paynter et al. (2015/0118898) discloses a plug configured such that, when in a plugged-in state, it has air and leakage gaps between 0.05 and 0.15mm in order to allow for a soft connection that eliminates danger associated with components slamming together (Par.37), fails to teach alone or in combination:
“a plug configured such that, when in a plugged-in state, it has air and leakage gaps of  >= 15mm”, as disclosed in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stamenic et al. (20140232331) discloses a coil (735) comprising at least one electrical line, and both ends of the at least one electrical line are led out of a housing (710) at a 90° angle in relation with the side of the housing (710) (Fig.7B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859     

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
April 20, 2021